Mr. Presiding Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Intoxicating liquors, § 158*—when instruction as to what constitutes correct. On a prosecution ,for selling intoxicating liquor in violation of the Local Option Law (L & A. 1 4637 et seq.), an instruction in the language of the statute (L & A. If 4637) that the words “intoxicating liquor” “include all distilled, spirituous, vinous, fermented and malt liquors,” regardless of whether said liquors would, as a matter of fact, produce intoxication, held correct. 2. Intoxicating liquors, § 5*—when statutory definition valid. The Legislature has the power and right to declare malt liquor to be an intoxicating liquor, irrespective of its intoxicating character. 3. Intoxicating liquors, § 159*—when instructions on burden of proof properly refused. On a prosecution for selling intoxicating ■ liquor in violation of the Local Option Law (J. & A. If 4637 et seq.), the refusal of requested instructions on behalf of defendant that the burden was upon the prosecution to prove beyond all reasonable doubt that he sold liquor which was, in fact, intoxicating, held proper.